Black, J.
The plaint® recovered. a judgment against the.defendant, for five thousand dollars for converting, a locomotive engine, the property of the plaintiff, to its-.own'use, .and .the defendant appealed.
• The- record shows that on the seventh of December, 1877, the clerk of the county court of Wayne county made out and .delivered,to the collector of the county a statement of delinquent taxes due by the defendant for the years 1875 and 1876. By virtue of this statement the collector, levied upon and sold the engine at public vendue to the plaint® for two hundred dollars. The .sale was made on the twenty-fourth of December, 1877, and on the second of January,' 1878, the defendant paid the collector an additional sum of $6934.46. The collector made return of his proceedings on the statement... Afterwards, and in August, 1883, he procured of the county court leave to, and pursuant thereto, *605amended his return by stating in more detail the facts relating to the levy upon and sale of the engine.
No instructions were asked or given oh the trial of this cause and the questions presented for our consideration relate to the validity of the process by which the collector sold the engine.
It may be stated here as a part of the history of this case, that the taxes- for 1875 were readjusted by the county court within ten days after they were first levied, on motion of the defendant, and the record of that.court recites that defendant’s attorney accepted’ said readjustment. After the sale and the credit of the payment made by the defendant, there still remained a considerable sum due to the county, according to the statement issued by the county clerk to the collector ; and in a suit by the county to recover this balance, there was a finding and judgment for defendant. The plaintiff: was no party to that suit and he is, therefore, in no way affected by the result.
1. The clerk’s statement, by virtue of which the collector sold the engine, was made out by authority of section 3 of the act of April 14, 1877 (Acts of 1877, p. 362), and the first contention is, that that act does not comply with section 34 of article 4 of the constitution,' and is, therefore, void. The constitution provides: “No act shall be amended by providing that designated words thereof be stricken out, or that designated words be inserted, or that designated words be stricken out and .others inserted in lieu thereof ; but the words to be stricken out, or the words to be inserted, or the words to be stricken out' and those inserted in lieu thereof, together with the act or section amended, shall be set forth in full as amended.”
The act of 1877 purports to amend sections 7, 10 and 17 of the act of March 15, 1875. The third section of the amendatory act says : “ Section 3. Section 17 of said act is hereby amended so as to read as follows The *606whole section, as amended, is then set out in full. Under this constitutional provision, it is quite common for the legislature to first state that certain words of a specific section are stricken out and others inserted, and then set out in full the section as amended, but the constitution makes no such requirement. In former times, a practice had grown up of amending an act, or a section of an act, simply by saying that designated words were stricken out, or that they were stricken out and others inserted,' leaving it to the reader to examine both acts and make the erasure and substitution. This practice the constitution prohibits, and when a section of an existing statute is amended, the sections, as amended, must be set out in full; nothing more is required. In the present case the section as amended, is set out in full in strict compliance with the constitution, and so we have before held. State v. Chambers, 70 Mo. 626.
2. The next point made is that the taxes charged as being delinquent for the years 1875 and 1876 were levied for the wrong years ; that the levies should have been those made on other property for what in general is known as the tax years 1876 and 1877. This objection was made and overruled when the clerk’s'statement or precept was offered in evidence, but it will be considered in the light of the other evidence, and it will only be necessary to consider the year 1875, for the considerations which apply to one year apply to the other.
The precept sets forth the delinquent taxes owing by the defendant, “for the year 1875,” giving the amounts due to the several funds, and then states: “That the total amount of delinquent taxes remaining due and unpaid, from said company to said funds of said county for said year 1875, is $5,417.50.”
The records of the state board of equalization show that the board met May 9, 1876, pursuant to the act of March 15, 1875, and by authority of section 18, article 10, of the constitution of the state of Missouri, for the *607purpose of assessing, adjusting and equalizing the valuation of the railroad property in this state for the year 1875, and that it assessed the property owned by defendant on the first day of August, 1875. On the twentieth of January, 1876, the state auditor certified this assessment of railroad property to the clerk of the county court, and, in his certificate, he shows that it is an assessment of property owned by defendant on the first of August, 1875, and he calls it an assessment and equalization in the year 1876 for the year 1875. On the seventeenth day of August, 1876, the county court levied the county taxes on the valuation thus certified to its clerk by the state auditor, and it is denominated in the order, the taxes for the year 1875. It is plain to be seen that the taxes thus levied are for the tax year from August 1, 1875, to August 1, 1876.
Now the rate of the different taxes thus levied on railroad property seems to be the same as that levied by the county court on property, real and personal, other than railroad property, by an order made on the twenty-sixth of May, 1876, and which are designated in the order as the taxes for the year 1876. It is manifest that this levy on property other than railroad property was made upon the assessment for the year beginning August 1, 1875, and extending to August 1, 1876.
From all this, it will be seen that the taxés levied oh all property for the year beginning August 1,1875, is the same. In general, and as to the property of individuals, it is denominated the tax of 1876. As to railroad taxes, or taxes assessed upon railroad property, it is called the tax of 1875. In both cases it is the same tax for the same period of time. In both cases the tax year begins on the first of August, and, as heretofore held, the taxes upon railroad property for the year beginning August 1, 1875, should be the same as those levied upon other property for the same period of time. State ex rel. v. Union Trust Co., 68 Mo. 463 ; State ex rel. v. Railroad, 92 Mo. 137. The proper taxes having *608been levied for the proper period of time, and this appearing from the record, it can make no difference that the tax in question is called the delinquent tax of 1875 instead of 1876. The act of 1875 (Acts, 1875, p. 120), by which the railroad property was assessed and the assessment certified to the county court, does not say whether the tax shall be known by the calendar year, the latter part of which constitutes the first part of the tax year, or by the calendar year, a part of which constitutes the latter part of the tax year. The county court followed the designation used by the state board of equalization and the state auditor. The proper tax having been levied for the proper period of time, the clerk’s statement is not void because the tax is designated a delinquent tax of 1875 instead of 1876. What has been said in respect to the tax of 1875 applies with equal force to the tax of 1876.
3. It is further insisted that the collector’s sale of the engine conferred no title upon the plaintiff because the return made to the clerk’s statement showed no legal levy. This contention is made on the supposition that the first return is defective, and that the amended return was made without authority of law. Por the purpose of this case let it be conceded that the first return is defective. The statement issu ed by the clerk of the county court is in effect an execution, and it is made the duty of the collector to make return thereof, with his action thereunder, within sixty days from the receipt thereof. The clerk may renew it, or issue an alias statement. Acts of 1877, sec. 3, p. 362. The clerk of the county court issues this process from the records of the court, and we entertain no doubt but the court has the same power over it that other courts have over executions issued by the clerks thereof. The return to such writs may be amended and that, too, by the officer who made the return, after the expiration of his term of office, and the same rules apply in respect to *609this statement. The amended return was, therefore, made by authority of law, and it being good in the respect under consideration, we need not say what would have been the result had there been a defective return only, or no return at all.
4. The third section of the act of 1877, before cited, provides that if the railroad company does not pay the taxes on or before the first of December, it shall 'forfeit and pay a penalty of two and one-half per cent, per month, and it is made the duty of the collector to collect the penalty. The claim made is that the statement issued by the clerk is void, because a ministerial officer cannot impose a penalty. Ministerial officers, charged with the collection of taxes, may be authorized and required to collect a reasonable interest and the costs and expenses occasioned by the delay to pay the tax when due ; but whether the collector could collect this two and one-half per cent, denominated as penalty by the statute, we do not say, for it is not necessary to a disposition of this case. It does not appear that the collector claimed or attempted to collect the penalty. The writ, in any view of the case, authorized him to collect the principal of the tax then delinquent, and for that he had a right to seize and sell the property of the defendant. There is no finding that the defendant tendered to the collector the taxes due, and the property sold but for a small portion of .the principal of the taxes. The writ, in any event, gave the officer authority to collect the principal of the delinquent taxes, and even if he could not collect the penalty, a proposition which we do not affirm, his sale of property must be held to be valid until he had realized the amount which he had a right to collect, no tender having been made.
It results from what has been said that the judgment should be affirmed.
Rat, J., absent. _ Shebwood, J., took no part in the disposition of this case. The other judges concur.